Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00951-CR
NO. 14-06-00952-CR
____________
 
RAMON DURRELL LEWIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
179th District Court
 Harris County, Texas
Trial Court Cause Nos. 1056971
& 1069235
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to unlawful possession of a firearm in trial court cause
number 1056971 (14-06-00951-CR on appeal) and trial court cause number 1069235
(14-06-00952-CR on appeal).  In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on September 28, 2006, to
confinement for two years in the Institutional Division of the Texas Department
of Criminal Justice in each cause, with the sentences to run concurrently. 
Appellant filed pro se notices of appeal.  We dismiss the appeals.  




In each
cause, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in each
record on appeal.  See Tex. R.
App. P. 25.2(d).  Each record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).  Moreover, in each case
appellant entered a plea of guilty and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by appellant.  See
Tex. R. App. P. 25.2(a)(2).  In
neither case does the record reflect any matters that were raised by written
motion filed and ruled on before trial, or that the trial court has given
permission to appeal.  See Tex.
R. App. P. 25.2(a)(2)(A) and (B).  Appellant therefore has no right to
appeal either case.
Accordingly,
we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).